EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: an Information Disclosure Statement filed on May 2, 2022.
2.	Claims 1, 3-8, 12, 13, 17, and 21-30 are allowed as indicated in the Notice of Allowance mailed on February 2, 2022.

Information Disclosure Statement
3.	The Information Disclosure Statement filed on May 2, 2022 lists US Patent No. 10,108,583 to Lanahan, et al. (issue date of October 23, 2018), but this patent number does not appear to be valid.  The examiner has not been able to locate this patent through the inventor’s name search or other means, thus it appears that this patent was withdrawn. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179